UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 21, 2012 Laredo Oil, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 333-153168 26-2435874 (Commission File Number) (IRS Employer Identification No.) 111 Congress Avenue, Suite 400 Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (512) 279-7870 Not Applicable (Former Name or Former Address, if Changed Since Last Report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01. Other Events. As of August 21, 2012, Laredo Oil, Inc. has assisted Stranded Oil Resources Corporation in purchasing or leasing mineral rights to approximately 1,300 acres of real property.Some of this acreage contains producing oil wells.On August 27, 2012 the Company issued a press release announcing that it had assembled mineral interests for Stranded Oil Resources Corporation. .A copy of this release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference into this Item 8.01. Item 9.01 Financial Statements and Exhibits Exhibit No. Description Press Release dated August 27, 2012 announcingthat Laredo Oil, Assembles Mineral Interests for Stranded Oil Resources Corporation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAREDO OIL, INC. Date:August 27, 2012 By: /s/ Bradley E. Sparks Bradley E. Sparks Chief Financial Officer and Treasurer 2 EXHIBIT INDEX Exhibit No. Description Press Release dated August 27, 2012 announcing Laredo Oil Assembles Mineral Interests for Stranded Oil Resources Corporation 3
